         Case 1:21-cr-00307-JMF Document 23 Filed 08/25/21 Page 1 of 1


L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

All Correspondence During COVID Pandemic:
Post Office Box 612 / Hastings on Hudson, NY 10706


                                     August 24, 2021

                                      Application GRANTED. The proceedings in both matters are
                                      hereby ADJOURNED to October 12, 2021, at 10:30 a.m. The
BY ECF ONLY                           Clerk of Court is directed to terminate Doc. #22 in 21-CR-307 and
The Honorable Jesse M. Furman         Doc # 773 in 16-CR-396. SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                 August 25, 2021
       RE:    United States v. Rasheed Bailey , 21-cr-307 (JMF)
              United States v. Rasheed Bailey , 16 Cr. 396 (JMF) (VOSR)

Dear Judge Furman:

       I represent Rasheed Bailey in both of the matters above, and I write in response to
Your Honor’s August 23, 2021 Order about the proceedings scheduled for September 10,
2021. At present it appears that I have a matter that is proceeding to trial on September 8,
2021 before the Honorable Denise L. Cote. See United States v. Careem Joseph, 21-cr-37 (DLC).
Accordingly, I respectfully request an adjournment of the proceedings in both matters of
approximately 30 days. I anticipate that the proceedings will go forward in person. I have
consulted with AUSA Alexander Li. Mr. Li concurs that both matters should be heard at the
same time and consents to the adjournments.

       Thank you for your consideration.

                                            Respectfully submitted,


                                            Jill R. Shellow
                                            Attorney for Rasheed Bailey




Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
